                                                                 Application granted.

                                                           The parties are directed to submit a Notice, Consent, and
                                                           Reference of a Civil Action to a Magistrate Judge (Form
                                                           AO 85) to the Clerk of the Court with handwritten
                                                           signatures by e-mail to
                                            STATE OForders_and_judgments@nysd.uscourts.gov
                                                            NEW YORK                                     by July 10,
                                     OFFICE OF THE ATTORNEY2021.         GENERAL
    LETITIA JAMES                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                           The Clerk of the Court is respectfully directed toBUREAU
                                                                                                LITIGATION    terminate
                                                           the motion sequence pending at Doc. 42.
                                          Writer’s Direct Dial: (212) 416-8561
                                                               SO
                                                          July 6,O2021
                                                                   ORDERED.


    Hon. Philip M. Halpern                                       _______________________
                                                                  ____________________
    United States District Court Judge                           Philip M. Halpern
    United States Courthouse                                     United States District Judge
    500 Pearl Street
    New York, New York 10007                                     Dated: White Plains, New York
                                                                        July 6, 2021
                      Re:       Brown v. Reiser, et al.,
                                19CV11588 (PMH)(PED)


    Dear Judge Halpern:

            I write jointly, on behalf of plaintiffs and defendants, to respectfully request that this matter
    be referred to Magistrate Davison for purposes of trial. Currently, this case is scheduled for trial
    on August 9, 2021. See Docket No. 40. In addition, the parties request that the July 19, 2021
    deadline by which to file the remaining pre-trial documents and the August 2, 2021 pre-trial
    conference be adjourned to dates to be set by Magistrate Davison. Id.

           In addition to preparing for trial, the parties have continued to pursue settlement. However,
    additional time is needed to do so. The parties believe that a referral to Magistrate Davison will
    allow greater flexibility in scheduling a later date for trial. This, in turn, will allow more time to
    pursue settlement.

            For all the foregoing reasons, the parties jointly respectfully request that the Court refer
    this case to Magistrate Davison for purposes of trial. If the Court grants this application, the parties
    will e-mail a signed copy of the Court’s Notice, Consent, and Reference of a Civil Action to a
    Magistrate Judge to the clerk’s office.

                                                                        Respectfully submitted,

                                                                        /s/ Neil Shevlin
                                                                        Neil Shevlin
                                                                        Assistant Attorney General
                                                                        Neil.Shevlin@ag.ny.gov
    cc: Counsel for plaintiff (via ECF)

         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                       www.ag.ny.gov
